Citation Nr: 1520267	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Pursuant to the claim of entitlement to a rating in excess of 50 percent for PTSD, the Veteran was provided a VA examination in March 2012.  He was hospitalized in November 2012 for psychiatric symptoms following the death of his brother.  VA records dated in March 2014 reflect that the Veteran complained that his mood was "down" as a friend of his had died.  At the 2015 videoconference hearing, the Veteran and his wife testified as to the severity of symptoms associated with his PTSD.  He continued to have flashbacks, nightmares, sleep disturbance, and had problems with anger management.  He continued to be seen for his complaints every three months.  They also testified that his service-connected medical problems resulted in unemployability.  

As the Veteran continues to exhibit symptoms associated with his psychiatric disorder, and as he and his wife assert that current manifestations warrant an increased rating as to this disorder, the Board's finds that, after all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA mental disorders examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving this issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

With respect to the claim of entitlement to TDIU, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that the claim of entitlement to TDIU is "intertwined" with the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  Consequently, the Board finds that the claim of entitlement of TDIU must be remanded for adjudication contemporaneous to that of the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant updated treatment records from the Mountain Home VA Medical Center (VAMC).  

2.  Then, the AOJ should provide the Veteran with a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

3.  The AOJ must provide the Veteran with a VA examination with respect to his claim of entitlement to TDIU.  This examination may be undertaken by the PTSD examiner, if deemed appropriate.  The examiner should elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional effects/impairment of the Veteran's service-connected disorders relative to his claim of individual unemployability.  The Veteran's age and any nonservice-connected disabilities should not be considered or discussed.  The examiner is advised that the Veteran's service-connected disabilities are PTSD, bilateral monocular diplopia due to vertical muscle imbalance, tinnitus, and bilateral hearing loss.  

The examiner must provide a complete rationale for all opinions expressed 

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  As applicable, documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.  

5.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated, to include consideration of all the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

